 HARGIS TRUCK LINE, INC.229APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard in order to effectuate the policies of the National Labor Relations Act, we hereby notifyour employees that:WE WILL NOTdiscourage membership in, or activities on behalf of Kohler Workers'Association,affiliated with International Union, United Automobile,Aircraft and Agricul-tural Implement Workers of America(KWA-UAW, CIO,Local No. 833),or in any otherlabor organization,by discriminating in regard to the hire or tenure of employment orany term or condition of employment.WE WILL NOTthreaten our employees with loss of employment or other economicreprisals if they join or assist Kohler Workers' Association,affiliated with InternationalUnion, United Automobile,Aircraft and Agricultural Implement Workers of America(KWA-UAW,CIO, Local No. 833),or any other labor organizationWE WILL NOTin any other manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to join or assist Kohler Workers' Asso-ciation, affiliated with International Union, United Automobile,Aircraft and AgriculturalImplement Workers of America(KWA-UAW, CIO, LocalNo. 833),or any other labororganization,to bargain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all of such activities,except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organizatioqas a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL makewhole Edward Ertel for any loss of pay he may have suffered by reasonof our discrimination against him.All our employees are free to become, remain or refrain from becoming members in theabove-named Union or any other labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of the ActTHE KOHLER COMPANY,Employer.Dated..By .. ............................................ .(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any othermaterialHARGIS TRUCK LINE, INC.andFLOYD M. SKILESLOCAL 135, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFLandFLOYD M. SKILES. CasesNos. 35-CA-439 and 35-CB-110. April 14, 1954DECISION AND ORDEROn October 30, 1953, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceedings,finding that the Respondents had engaged in and were engagingin certain unfair labor practices and recommending that they108 NLRB No. 57. 230DECISIONSOF NATIONAL LABOR RELATIONS BOARDcease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto Thereafter, the Respondents filed exceptions to theIntermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.We find, as did the Trial Examiner, that after Skiles hadbeen employed for 5 days by the Respondent Company as anextra or temporary employee, the Company, at the RespondentUnion's request, refused to give him further employmentuntil such time as he should obtain reinstatement to activemembership in the Union. This conduct of the Respondent Com-pany constituted discrimination as to his hire and tenure ofemployment, encouraging membership in the Respondent Union,and interfering with, restraining, and coercing 'him in theexercise of the right to refrain from engaging in union activities,contrary to the provisions of Section 8 (a) (3) and (1) of the Act.The Respondent Union's conduct in causing the RespondentCompany so to discriminate and thereby to restrain and coerceSkiles in the exercise of rights guaranteed by Section 7 of theAct,was violative of Section 8 (b) (2) and (1) (A) of the Act.Like the Trial Examiner, we further find that it will effectuatethe purposes of the Act to remedy these unfair labor practicesby directing that the Respondent Company offer reinstatement toSkiles to his former or substantially equivalent position, andthat the Respondents jointly and severally make Skiles whole forany loss of pay suffered by reason of the discrimination againsthim. We note, however, that when Skiles' employment was ter-minated he occupied the position of an extra or temporary em-ployee. For although Skiles had been given the promise of per-manent employment, this was, as found by the Trial Examiner,subject to further processing by the Company in its usual man-ner, by checking Skiles' references and general employmentbackground. At the hearing, Jordan, the Company's terminalmanager, testified that after Skiles' termination he made a checkof Skiles' employment history and that as a result of this check,although Skiles' work for the Company had been satisfactory, theCompany would not now hire Skiles nor would it offer him re-instatement save as a result of this proceeding. The Trial Exam-iner rejected this assertion as abasis for denial of an order forreinstatement, finding that it was purely speculative what courseof action the Company might have taken had not the Union inter-vened in Skiles' employment situation. We agree that the Com-pany's assertion is not a sufficient basis for denial of an orderfor reinstatement. However, our order herein is to be taken onlyas requiring Skiles' reinstatement to the status of an extra ortemporary employee which he occupied prior to his discharge, IIARGIS TRUCKLINE, INC231subject to the exercise by Respondent Company in a nondiscrim-inatorymanner of its right to determine whether or not heshould be selected for permanent employment.ORDERUpon theentirerecordin this case,and pursuant to Section10 (c) of the National Labor RelationsAct, the National LaborRelationsBoard herebyorders that:I.The RespondentCompany,Hargis Truck Line, Inc., and itsofficers,agents, successors,and assigns,shall:A. Cease anddesist from:(1) EncouragingmembershipinLocal 135,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers ofAmerica, AFL, or in anyother labor organizationof its employees,by discriminating against its employees inany manner in regard to their hire or tenure of employment,except to the extent permittedby Section 8 (a) (3) of the Act.(2) Interferingwith,restraining,or coercing its employeesin the exercise of the rights guaranteedby Section 7 of the Act,including the right to refrain from engaging in any or all of theactivitiesguaranteed thereunder,except to the extent thatsuch rightmay be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section8 (a) (3) of the Act.B. Take the following affirmative action which the Boardfinds will effectuate the policiesof the Act:(1)Offer to Floyd M.Skiles immediate and full reinstatementto his former or substantially equivalent position and, jointlyand severally with Respondent Union,make him whole for anyloss of pay suffered as a result of the discrimination againsthim, as providedin the section of the Intermediate Report en-titled "The Remedy."(2) Upon request make available to the Board or its agentsfor examination or copying,allpayrolland other recordsnecessary to analyze the amountsof back pay due.(3) Post at its terminal at Indianapolis,Indiana,copies of thenotice attached to the Intermediate Report asAppendix A.'Copies of said notice,to be furnishedby the RegionalDirectorfor the NinthRegion,shall, afterbeing duly signed bya repre-sentative of RespondentCompany,be postedby the Companyimmediatelyupon receipt thereof in conspicuous places, in-cluding all places where notices to employees are customarilyposted. Reasonable steps shallbe taken by the Company to in-sure that said notices are not altered,defaced,or coveredby anyother material.'Said notice is hereby amended by deleting the words "The Reconimendations of a TrialExaminer,"and substituting in lieu thereof the words "a Decision and Order."In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals, Enforcing an Order." 232DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)Notify the Regional Director for the Ninth Region, inwriting, within ten (10) days from the date of this Order whatstepsit has taken to comply therewith.II.The Respondent Union, Local 135, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL, its officers, representatives, and agents, shall:A. Cease and desist from:(1)Causing or attempting to cause Hargis Truck Line, Inc.,itsofficers,agents,successors,or assigns,to discriminateagainstits employees in violation of Section 8 (a) (3) of the Act.(2) Restraining or coercing the employees of Hargis TruckLine, Inc., in the exercise of the rights guaranteed by Section7of the Act, including the right to refrain from engaging inany or all of the activities guaranteed thereunder, except tothe extent that such right may be affected by an agreement re-quiringmembership in a labor organization as a condition ofemployment, as authorized under Section 8 (a) (3) of the Act.B. Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(1)Notify Respondent Company, in writing, that it withdrawsall objections to the employment of Floyd M. Skiles and that itrequests said Company to offer Skiles immediate and full re-instatement to his former or substantially equivalent position.(2) Jointly and severally with Respondent Company makewhole Floyd M. Skiles for any loss of pay suffered by reason ofthe discrimination against him, as provided in the section of theIntermediate Report entitled "The Remedy."(3) Post at its business office at Indianapolis, Indiana, andall other places where notices to its members are customarilyposted, copies of the notice attached to the Intermediate Reportas Appendix B.2 Copies of said notice, to be furnished by theRegional Director for the Ninth Region, shall, after being dulysigned by an official representative of Respondent Union, beposted immediately upon receipt thereof and maintained for aperiod of sixty (60) consecutive days thereafter in conspicuousplaces including all places where notices to members are cus-tomarily posted. Reasonable steps shall be takenby RespondentUnion to insure that said notices are not altered, defaced, orcovered by any other material.(4)Mail to the Regional Director for the Ninth Region signedcopies of the notice attached to the Intermediate Report asAppendix B for posting, Respondent Company willing, at itsIndianapolis, Indiana, terminal, in places where notices to em-ployees of Respondent Company are customarily posted.(5)Notify the Regional Director for the Ninth Region, inwriting, within ten (10) days from the date of this Order whatsteps it has taken to comply herewith.Member Beeson took no part in the consideration of theabove Decision and Order.2 See footnote 1, supra. HARGIS TRUCK LINE, INC.Intermediate Report and Recommended OrderSTATEMENT OF THE CASE233This proceeding, brought under Section 10 (b) of the National Labor Relations Act, 61 Stat.136, herein called the Act, is based upon charges duly filed by Floyd M Skiles, an individual,against HargisTruck Line, Inc., herein called Respondent Company, and against Local 135,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL, herein called Respondent Union. Pursuant to said charges, the General Counsel of theNational Labor Relations Board issued a consolidated complaint, dated June 11, 1953, againstRespondents, alleging that they had engaged in unfair labor practices, Respondent Companywithin the meaning of Section 8 (a) (1) and (3), and Respondent Union within the meaning ofSection 8 (b) (2) and 1 (A) of the Act Copies of the charges, the consolidated complaint, andnotices of hearing thereon were duly served upon Respondents.Specifically, the complaint alleged that Respondent Company had aischarged Floyd M Skileson or aboutMarch 3, 1953, and at all times thereafter had failed and refused to reinstate him,because of his lack of membership in Respondent Union, and for the purpose of encouragingmembership inand activity on behalf of said organization, and that Respondent Union had causedthe discharge of Skiles because of his nonmembership in Respondent Union less than 30 daysafter the commencement of his employment with Respondent Company The complaint furtherallegedthat commencing on or about February 25, 1952 (apparently an inadvertence for 1953),Respondent Company had questioned its employees or applicants for employment with respectto their membership in and activities onbehalfof Respondent Union and had threatened to dis-charge employees in orderto encouragemembership in Respondent Union at a time whenmembership therein was not required as a condition of employment. The answers of both Re-spondents denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Indianapolis, Indiana, from August 5 through 7,1953, before the undersigned Trial Examiner, Martin S Bennett, duly designated by the ChiefTrial Examiner All partieswere representedby counsel who participated in the hearing andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce relevant evidence At the close of the hearing, all parties were afforded opportunityto argue orally and to file briefs and/or propose findings and conclusions Oral argument waswaived and briefs have been received from all parties. After the close of the hearing, theparties submitted a stipulation, which is hereby received in evidence over the objection of theGeneral Counsel, that Skiles, the Charging Party, had visited the office of Respondent Unionon August 29, 1953; had turned in his withdrawal card and paid his dues and had received, inreturn, his "Union' dues book" which duly noted said payment of dues it is assumed that apreviously filed motion by Respondent Union to reopen the hearing to introduce such evidenceis withdrawn in any event it is deniedUpon the entire record in the case, and from my observation of the witnesses, I make thefollowing-FINDINGS OF FACTLTHE BUSINESS OF RESPONDENT COMPANYRespondent Company, an Indiana corporation with its principaloffice at Evansville, Indiana,isamotor vehicle common carrier operating under certificates of public convenience andnecessity from the Interstate Commerce Commission. It operates terminals, docks, ware-houses, and other operational facilities in the States of Indiana, Illinois, Missouri, and in theCommonwealth of Kentucky, including a truck terminal at Indianapolis, Indiana, which is thesite of the present dispute. During the 12-month period preceding the instant hearing, Re-spondent Company rendered services valued in excess of$ 1,000,000 for various business con-cerns, of which approximately $ 500,000 represents services furnished in the direct trans-portation of goods from points in the State of Indiana to points outside that State I find thatRespondent Company is engaged in commerce within the meaning of the ActII.THE LABORORGANIZATION INVOLVEDLocal 135, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL, is a labor organization admitting to membership employees of RespondentCompany. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.The discharge of Floyd M. Skiles1The issueThe primary issue herein is whether Floyd M Skiles was unlawfully discharged by Re-spondent Company on or about March 3, 1953, at the behest of Respondent Union for a reasonnot permitted under the Act and in fact expressly forbidden thereunderAt the time material herein Respondents were operating under a contract, the legalityand union-security provisions of which the General Counsel does not attack Moreover, aninspection of the document discloses that its union-security provisions do not exceed thearea of control permitted under the Act. The crux of the General Counsel's case is theclaim that Skiles was allegedly discharged by Respondent Company at the behest of Respond-entUnion less than 30 days after the commencement of his employment with the former.This, if established, would mean that Skiles was subjected to union control at a time whenthe Act forbade it.2The Unionaffiliation of SkilesSkiles first joined Respondent Union, on a transfer from a sister local, in June of 1947. Hetook a withdrawal card in October of 1948 and was readmitted to membership in April of 1949Skiles repeated this in March of 1950 and achieved readmittance in July of 1950 In Octoberof 1952, Skiles left the trade in order to engage in a private business venture and againapplied for and received a withdrawal card. Its issuance on that occasion was authorizedby President San Soucie of Respondent Union. Skiles was in this withdrawalstatusat the timematerial herein, namely February and March of 1953.Initially;itmay be helpful to define the precise status of Skiles with respect to unionmembership at this time, although, in my belief, the case does not stand or fall upon thatissue, in view of the nature of the allegation herein Being on a withdrawal status is amethod whereby a member leaving the trade may obtain a withdrawal card and therebyavoid the payment of further union dues until such time as he returns to the trade This typeof card is apparently also issued to members who achieve supervisory status with theiremployersUpon complying with the provisions specified therein, he may be readmitted tomembership without going through the preliminaries generally required of applicants formembership and, more specifically, without payment of a second initiation fee.These regulationsemanatefrom the constitution of the International Union under whichRespondentUnion,Local 135, operates, it having no bylaws of its own. An inspection ofarticle XVII of that document- discloses that the holder of such a card has "withdrawn ingood standing from membership" in the particular local union. More significantly it describesthe withdrawn memberas an "ex-member out on a withdrawal card." The card itself statesthat "this card entitles him [the withdrawn member] to readmission to the local union fromwhich this card was issued at any time." It also provides that "any member of the InternationalUnion leaving our employment or going to work at another craft or occupation must be givenan honorable withdrawal card and cannot remain a member of the International Union...."Ifind therefore that Skiles,pursuantto the constitution under which Respondent Unionoperates, was not an active member in good standing of Respondent Union at the time materialherein. As indicated above, he did not remain a member of the Union; viewed otherwise, inthe language of Assistant Business Representative W. R. Dininger, one on a withdrawal cardis irfthe nature of an "honorary member" of the Union.3.Sequence of eventsThe Hiring of SkilesJ. Spence Jordan is terminal manager in charge of the Indianapolis truck terminal.Beneathhim in the supervisory hierarchy,and the only other supervisors,were Dock Foreman FrankS.Liddle and Dispatcher Earl Laswell.The evidence is clear,and I find, that all three weresupervisory employees within the meaning ofthe Actand possessed of the right to hire andfire employees to be treated hereinafter is Respondent Company's contention that Liddle andLaswell had authority only tohiretemporary as contrastedwithpermanent employees,author- HARGIS TRUCK LINE,INC.235ity to employ those in the latter category allegedly being vested solely in Terminal ManagerJordan.Floyd Skiles had worked in the Indianapolis area as a truckdriver for some years and wasknown, in that capacity, to Dock Foreman Liddle who had observed him deliver freight to Re-spondent Company while employed by another trucking concern. Skiles had not previouslyworked for Respondent Company. In the latter part of February of 1953, Skiles called uponLiddle and asked him for work as a truckdriver Liddle asked him to return in a few days andSkiles didso, onor about Wednesday, February 25; he wasput towork that day.On the occasion of hiring Skiles, Liddle asked him, according to the latter, if he was "stillhaving trouble with the Union "i Skiles assured Liddle thathe had no difficulty with anyone inthe Union, that he was on a withdrawal card; and that he intended to turn in his card and obtainhis Union book if and when he obtained permanent employment. Liddle further stated, on thisoccasion, that the work would be temporary for a few days, but that if things worked out sat-isfactorily Skiles would have a permanent position with the Company. Skiles worked that dayand the following day without event. His work was entirely satisfactory to Liddle and the Com-pany. On Friday, February 28, Liddle informed Skiles that his work had been satisfactory andthat he, Liddle, although not knowing whether it would be on day or night work, could now statethat Skiles hada permanent positionwith the Company.2Extra or Permanent EmployeesConsiderable testimony was adduced concerning the distinction between permanent and extraor temporary employees. The Company during the week of March 2, 1953, had approximately30 permanent employees, according to Terminal Manager Jordan. In addition, extra employeeswere and are hired when and as needed by Dock Foreman Liddle for one or more days of em-ployment.Theyare referred to as extras,as distinguished from permanent employees, andare hired from temporarily unemployed truckdrivers who regularlyvisit this and other truck-ing companies in the area each morning;in fact, as set forth above,Skiles was hired inprecisely this manner.According to Jordan, Dock Foreman Liddle has authority solely to hire extra employees andonly he, Jordan, has authority to add a permanent employee to the staff; from this testimony itis contended that Skiles was perforce hired as an extra employee and remained an extra em-ployee It is further claimed that there was no further work for Skiles at the time of his ter-mination some days later on or about March 3, 1953.But this overlooks what actually took place in the case of Skiles. Dock Foreman Liddleinformed Skiles, on his third day of work, that he would be a permanent employee thereafter,although some of the details were to be worked out. Skiles was never informed that the state-ment by Liddle, patently within his apparent authority as Respondent Company's dock foremanand agent, was devoid of authorization. There is no evidence that any employee was ever soinformed or that any notice to this effect was at any time posted or publicized in the terminal.While it may be that Liddle was required to clear such matters with Jordan, I am convincedthat Liddle, as a matter of Company policy, employed extra truckdrivers and was empoweredto transfer them to permanent status,subject to approval by Terminal Manager Jordan I sofindIt is a familiar rule of agency that a principal is responsible for the acts of his agent donein furtherance of the principal's interest and within the scope of the agent's general authority,even though the principal may not have authorized the act in question, and may, in fact, haveiThe record discloses that Skiles had been most active in a faction of the Union membershipwhich had opposed the current leadership of the organization, believing that the leaders hadbeen selected in an undemocratic fashion, and also that they operated the organization insimilar fashion. It is deemed unnecessary herein to pass upon the substance or lack ofsubstance in this belief.2 The findings herein are based upon the testimony of Skiles which was in part substantiatedby that of Liddle or not controverted thereby. The testimony of Skiles was at times marked byhesitancy in responding to the questions put to him, despite his apparent intelligence, in whatIbelieve to have been his efforts to avoid what he considered entrapment. Nevertheless, basedupon his demeanor and the corroboration of his testimony, I believe him to have been atruthfulwitness herein. Liddle admitted questioning Skiles concerning his Union standing;he was uncertain as to the time but believed that the query was made on the third or fourthday of Skiles' employment. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDforbiddenit.Itis enough if the principal has empowered the agent to representhim in thearea inwhich theagentactedSee Restatementof Agency,sections 219, 228,230, 233, 234, andShen-ValleyMeat Packers,105 NLRB 491.There isevidencethatextra employeeshavein the past been transferred to permanentstatus,thatif an extra is hired for only2 or 3 days the Companydoes not have him fill outan application form for employment;but that ifa satisfactoryman is hired for more thana few days and the Companyis in need of a permanent employee,he will beasked to fill outan application form.Thisbrings to the fore the case of Skiles who was admittedly found to bean entirelysatisfactoryemployeeIn fact, Jordanadmitted that"on the basis of knowing thathe[Skiles]had performedsatisfactoryservices"hewouldhavehad Skilesfill out an applicationform.He also admittedthat the Company had, at thetime,temporarily run out of applicationforms. Itis unnecessary to determine,therefore,whetherSkiles filled out an application formon thethird day of hisemployment,as hetestified, contraryto the testimony of Jordan, orwhetheritwas a form of another nature.Jordan also testified thatan employee is not classified as a permanent employee until he hasbeen on thejob for30 daysand aftera checkon references,commenced after approximately 2weeks on the job, has beencompleted.Be that asitmay, the factstill remains and Ifind thatSkileswas selected for permanent employmentby the Companyand was so informed afterseveraldays on the job, subjectto further processingof the type describedabove Significantin thisrespect isthe testimonyof DispatcherLaswell that this was a busyseasonfor the Com-pany and thattherewas need for the servicesof Skiles.Liddlealso testified,at onepoint, thatthere was work available for Skilesat the time of his terminationby Respondent Company onor aboutMarch 3.The DischargeAs found, Dock Foreman Liddle questioned Skiles on February 25, at the time of his hiring,concerning his difficulties with Respondent Union and Skiles replied that he intended to turn inhis withdrawal card and obtainhis book at such time as he obtained permanent employment. OnFriday, February 27, Liddle informed Skiles, whose work was eminently satisfactory,that hehad a permanent position with the Company Skiles then informed him that he would take stepsto obtain his book the following morning.On Saturday morning,February 28, while on his waytowork, Skiles stopped at the Union hall. He spoke to the clerk at the desk and expressed adesire to pick up his book, at the same time proffering his withdrawal card and$6, this sumrepresenting dues for February and March.The clerk obtained Skiles' file and then informedSkiles that she was unable to"give you a book,its Gene's orders."3 On Monday morning,March 2, Skiles again stopped at the Union hall and made the same request.The girl again pro-cured his file and informed him that she was unable to give him a book. According to Skiles,a note attached to the corner of the file read "Take this man's withdrawal card,do not givebook Gene."Skiles left and reported for work.He immediately informed Liddle and Dispatcher Laswellof what had taken place. He told Liddle that he had done all he could to procure the return ofhis book and asked him to call the Union hall in an effort to straighten out the matter.Liddlereplied that he believed that he could adjust the matter and instructed Skiles to commence work.Skilesworked the remainder of the day without event.Liddle placed a telephone call forAssistant Business Agent Lammert,whose territory includes the terminal operated by Re-spondent Company. In the meantime,Skiles handed the withdrawal card and the $ 6 to Liddlewho in turn gave them to Dispatcher Laswell,.stating that Laswell should turn them over to aUnion representative if one appeared at the terminal.Later that day, Lammert returned Liddle's telephone call.Considerable testimony wasadduced concerning this conversation from Liddle.He was a reluctant witness, himself on awithdrawal card from Respondent Union, who patently made an effort not to present testimonyadverse to that organization.His recollectionwas refreshed from an affidavit given to a Boardfield examiner very shortly after the events under consideration and his testimony fluctuatedbetween what may best be termed as an innocuous version not implicating Respondent Unionand a version based upon refreshed recollection which entails direct legal consequences to Re-9Clearly a reference to Gene San Soucie,president of Respondent Union; there is noevidence that any other official or employee of Respondent Union is so named.The clerk isnot identified in the record and the findings as to this and the succeeding visit to the Unionhall are based upon Skiles'uncontroverted testmony. HARGIS TRUCK LINE, INC.237spondent Union.I have,after giving the matter much thought,credited the latter version, par-ticularly in view of the fact that it is corroborated by an independent piece of testimony whichis set forth below.According to Lammert,he first learned that Skiles was working for Respondent Companythrough this telephone call from Liddle which I find was made on March 2, 1953. Liddleexplained that he had Skiles'withdrawal card and dues in his possession and asked Larnmertto pick them up. Lammert refused to do so and instructed Liddle to send Skiles to the Unionhall to pay his dues "before I put him to work."On the following morning, Tuesday, March 3, Skiles reported for work and was informedby Liddle,as the latter admitted,that he could not put him to work until he, Skiles,"settled"with Respondent Union as he feared that Respondent Union might shut down the terminal. Hedid not permit Skiles to work that morning.According to Skiles,Liddle informed him that hecould not work until"you get straightened up with the union"; Liddle attributed these instruc-tions to Lammert.Significantly,Terminal Manager Jordan admitted that Liddle informed himon the morning of March 3 thathehad sent Skiles home because he could not get "straightenedout" with Respondent Union.As indicated,Ihave credited the foregoing version by Liddle,appearing twice in his testi-mony, rather than the other innocuous version appearing in other places in his testimony whichattributes to Lammert merely the statement to send Skiles to the Union hall to "get straight-ened out" and is silent concerning any instruction not to put Skiles towork. Myreasons are asfollows.Firstly, the statements admittedly made to Skiles by Liddle on March 3,set forthabove,are far more consistent with the credited version of the Lammert-Liddle conversation.I deem it most unlikely that Liddle,in need of a truckdriver,would have prevented Skiles fromworking on March 3,and on later occasions,solely on the basis of the innocuous version of theconversation.Secondly,an independent piece of testimony indicates that Lammert in effectadmitted the damaging version of the conversation.Alonzo Archer is a member of Respondent Union,a former steward at another trucking con-cern in the area,is but slightly acquainted with Skiles,and, insofar as this record indicates,is an unbiased witness with no interest in the outcome of this proceeding.I therefore credit thetestimony herein of Archer who impressed me as an honest witness, Lammert's denial of thestatements set forth below is not credited.Archer testified that he engaged in a conversationwith Lammert at the Union hall concerning a personal matter during the first week of March.He complained of difficulty in reaching Lammert whereupon the latter replied that he had beenbusy on several matters, one of which was the case of Skiles Archer asked what the Skilesdifficultywas and Lammert replied that Skiles "had been working on a withdrawal card ...you know that is something that an employee cannot do. We had to let him go "Skiles did not work for the Company again. Although he returned on several occasions insearch of employment, he was informed by Liddleon two occasions,as Skiles uncontrovertedlytestified,that he could do nothing for him until he was "straightened up" with RespondentUnion. Liddle testified that a statement made by him in an affidavit on March 3 to the effectthat he had a job available for Skiles and would put him to work as soon as the Union difficultywas settled,was true4.Analysis,contentions,and conclusionsThereis evidence that the attitude adopted by Respondent Union was one entirely consistentwith the provisions of its constitution,as well as its practice,with respect to the issuance ofwithdrawal cards. According to Business Agent Dininger,as well as President San Soucie ofRespondentUnion,the withdrawal card is to be deposited with the unionbeforeits recipient re-turns to work in the industry.Ideemit immaterial to a resolution of the issue herein to deter-mine whether RespondentUnionwas motivated by a desire to retaliate against Skiles, adissident in its ranks, or whether by a bona fide concern that its working regulations not beviolated.The simple answer is that a supervening public policy is controlling herein.4The Actforbids all job discrimination designed to achieve union security except under thecircumscribed provisions found in the so-called union-shop proviso permitting discriminationonly for nonpayment of initiation fees and dues,and then only after30 daysof employment.4 The fact that Skiles visited the Union hall late in August turned in his withdrawal card anddues,and received his book does not affect the legal consequences flowing from the action ofRespondents in March. Furthermore,it establishes that the conduct engaged in by Respondentsperforce served to encourage continued Union membership and activity on the part of Skiles. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDSkiles was a new employee whose employment was terminated by Respondent Company due tothe positiontakenby Respondent Union on the sixth day of his employment, a time when an em-ployer may notarrogateto a labor organization any control over conditions of employment.See N.L.RB. v. Newspaper and Mail Deliverers' Union, 192 F 2d 960 (C. A. 2). Moreover,an employer may not relieve himself of his discrimination against employees by delegating toa labororganization control over their employment. See Thomas Rigging Co., 102 NLRB 65,Air Products, Inc., 91 NLRB 1381, and American Pipe and Steel Corp., 93 NLRB 54.Respondent Company, in support of its claim that Skiles was an extra rather than a permanentemployee, adduced testimony to the effect that the collective-bargaining agreement with Re-spondent Union did not apply to Skiles. It claimed that the contract did not apply to employeesuntil they had been in its employ for 30 days or more This claim, accepted at face value,actually would constitute further evidence of a violation herein for it means that RespondentCompany terminated the services of an employee through the causation of Respondent Unionwhich was not the bargaining representative of the employee. This runs flatly into the ban ofSection 8 (a) (3) of the Act which forbids discrimination and of Section 8 (b) (2) which forbidsthe causation of discrimination. There is not even the saving grace of a legal union-securityagreementwhich may be pleaded by way of defense See N.L.R.B. v. Jarka Corp , 198 F. 2d618 (C. A. 3).Considerable testimony was adduced, which I credit, to the effect that Respondent Union hadduring 1952 supported Skiles in the presentation of a grievance and in subsequent arbitrationresulting from his discharge by a prior employer. While this establishes that Respondent Unionfought for Skiles in 1952, it does not establish, to my satisfaction, an adequate rebuttal of theposition taken by Lammert inMarchof 1953 While I find the testimony of President San Soucieas to his lack of animus against Skiles, despite the latter's opposition to his policies, to beconvincing and it is credited, it does not serve to rebut the conduct by Lammert whose authorityto act in thisgeneral areais not challenged herein. Similarly, although President San Soucie,as he testified, may have wanted to see Skiles purely to inform him that he was in danger ofincurringa second initiation fee by working without turning in his withdrawal card, this doesnot serve to rebut the conduct of Lammert,an agentof Respondent Union, which went further.See N.L.R.B. v. Thomas Drayage and Rigging Co. 206 F. 2d 851 (C. A. 9).Respondent company adduced testimony to the effect that its complement of permanentpersonnelhad been reduced from 30, at the time of Skiles' discharge on March 3, to 26, asof the date of this hearing in August of 1953. No evidence was presentedas tothe number ofhours worked by the various personnel on the dates under consideration and the record war-rantsa finding that hours of employment did vary. Nor was any definite evidence presentedconcerning the extent that extra employees were utilized on the dates in question; in factLiddle admitted that the Company continued, after the discharge of Skiles, to utilize the serv-ices of extras who had previously worked there Accordingly I find no substantial evidence insupportof what I construe to be a claim that reinstatement ought not to be ordered herein. Ihave in mind the testimony set forth above that there was a need for the services of Skiles atthe time of his dischargeI regardsimilarly evidence adduced by Respondent Company concerning Skiles' employmentrecord at other concerns. Thus Terminal Manager Jordan testified that shortly after the ter-mination of Skiles he investigated his references and employment history in the area, as washis practice, and found his record to be unsatisfactory. He claimed that he would not, on thebasisof such a record, proffer the man employment de novo. And, as indicated, there isevidence that Skiles was discharged by a previous employer in thearea,apparently for causeinvolving nonfeasance of duty.All of this impresses me as pure speculation on the part of Jordan. The fact is that he andhis two subordinates, Liddle and Laswell, were quite favorably impressed with the ability ofSkilesas anemployee* and admitted that he was most competent. Had Respondent Union notintervened in the situation, one can only speculate as to what course of conduct RespondentCompany would have followed upon acquiring this purportedly derogatory information, assumingthat it would have acquired it. I deem significant herein the fact that Respondent Company,whileinvestigatingthe references and work record of other employees, admittedly did dis-cover that at least two had been discharged for cause, yet took no action against them and re-tained them in its employ. This ofcourseis not to be construedas being inderogation of itsright to terminate the employment of Skiles for nondiscriminatory cause arising during thecourse of his employment.Respondent Union has directed attention herein to the case of N.L.R.B. v. Kingston Cake Co.206 F. 2d 604 where the Third Circuit set aside the order of the Board providing for reinstate- HARGIS TRUCK LINE, INC.Z39ment of an employee. This decision I deem inapposite in that the court there held that theactivity of the employee in question was contrary to the objectives of the Act and that, as amatter of policy, reinstatement ought not to be ordered. The present case is totally different.Skiles was entitled to freedom from Union pressure for the first 30 days of his employment.The most that can be said here is that his conduct in not turning in his withdrawal card wascontrary to theregulationsof Respondent Union. That, however, was his right under the Actfor the first 30 days of his employment.Reverting to the fact that Skiles had now deposited his withdrawal card and has obtained hisUnion book, this does not affect the legal conclusion stemming from his discharge and, inaddition, does not constitute a valid basis for withholding the customary remedy for the com-mission of unfair labor practices and an order againsta repetitionof such unlawful conduct.See N.L.RB. v Bell Aircraft Corp 206 F. 2d 33 (C. A. 2), and N.L.R.B. v. General MotorsCorp , 179 F 2d 221 (C. A. 2).In sum, Respondent Company permitted Respondent Unionto arrogateto itself the Company'scontrol over employment, and to utilize such control to accomplish a discriminatory change inthe hire and tenure of employment of Skiles Although Section 8 (b) (1) (A) of the Act permitsa labor organization to promulgate any membership policy it chooses, it does not authorize alabor organization to adopt a rule that requires the discharge of an employee for discriminatoryreasons. Union Starch & Refining Co. v. N.L.R.B., 186 F. 2d 1008 (C. A. 7), cert. denied 342U. S. 815.Ifind that Respondent Company discriminated with respect to the hire and tenure of em-ployment of Floyd Skiles by discharging him on March 3, 1953, thereby encouraging member-ship in Respondent Union, and also interfering with,restraining,and coercing him in the ex-ercise of the right guaranteed by Section 7 of the Act to refrain from engaging in Unionactivities, this constituting conduct violative of Section 8(a) (3) and (1) of the Act, respectively.Ifurther find that Respondent Union caused Respondent Company to discriminateagainstSkiles in violation of Section 8 (a) (3) of the Act and has thereby restrained and coercedSkiles in the exercise of the rights guaranteed by Section 7 of the Act, this constituting con-duct violative of Section 8 (b) (2) and (1) (A) of the Act, respectively N.L.R.B. v. ThomasDrayageand RiggingCo., 206 F. 2d 851 (C. A. 9), N.L.R.B. v. Radio Officers' Union, supra,Injection Molding Co , 104 NLRB 639; and Morrison-Knudsen Co., 101 NLRB 123.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connection withthe operations of Respondent Company set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and the free flow of commerceV.THE REMEDYHaving found that Respondents, and each of them, have engaged in unfair labor practices, itwill be recommended that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithas been found that Respondent Union has caused Respondent Company to discriminateagainst Floyd M Skiles in regard to his hire and tenure of employment, thereby encouragingmembership in Respondent Union. It will therefore be recommended that Respondent Companyoffer Skiles full and immediate reinstatement to his former or substantially equivalent positionwithout prejudice to his seniority or other rights and privileges See The Chase National Bankof the City of New York, San Juan, Puerto Rico Branch, 65 NLRB 827. Having found that Re-spondent Union caused Respondent Company to discharge Skiles, it will be recommended thatthe Union notify the Company in writing that it has withdrawn any and all objection to the em-ployment of Skiles and that it requests Respondent Company to offer Skiles immediate and fullreinstatement to his former or substantially equivalent position.Itwill further be recommended that Respondents jointly and severally make Skiles wholefor any loss of pay suffered by reason of the discrimination against him. Squirt DistributingCo., 92 NLRB 1667. The liability of Respondent Union for back pay shall terminate 5 days5 There is no evidence of independent interrogation of or threats to employees by RespondentCompany, as alleged in the complaint, save for the one query directed to Skiles at the time ofhis hiring. 240DECISIONSOF NATIONAL LABOR RELATIONS BOARDafter it notifies Respondent Company in writing that it has no objections to the employmentof SkilesPinkerton's National Detective Agency, Inc., 90 NLRB 205 Said loss of pay shallbe computed in accordance with the formula established by the Board in F. W Woolworth Co.,90 NLRB 289 See N. L. R. B. v Seven-up BottlingCo., 344 U S 344.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the followingCONCLUSIONS OF LAW1Local 135, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL, is a labor organization within the meaning of Section 2(5) of the Act.2By discriminating in regard to the hire and tenure of employment of Floyd M. Skiles,thereby encouraging membership in Respondent Union, Respondent Company has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act, Respondent Company has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act4By causing Respondent Company to discriminate against Floyd M Skiles in violationof Section 8 (a) (3) of the Act, Respondent Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (2) of the Act.5By restraining and coercing employees in the exercise of the rights guaranteed bySection 7 of the Act, Respondent Union has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, as amended, wehereby notify you that:WE WILLNOT encourage membership in Local 135,International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America,AFL, orin any other labororganization of our employees,by discriminating against our employees in any manner inregard to their hire or tenure of employment,or any term or condition thereof,exceptto the extent permitted under Section 8(a) (3) of the Act.WE WILLNOT interfere with,restrain,or coerce our employees in the exercise ofthe rightsguaranteedthem under Section 7 of the National Labor Relations Act, includingthe right to refrain from any or all of the activities guaranteed thereunder,except to theextent that such right may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL offerto Floyd M.Skiles immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to any seniority,or other rights andprivileges previously enjoyed, and makehimwhole for any loss of pay suffered as a resultof the discrimination against himAll our employees are freetobecome, to remain, or to refrain from becoming orremainingmembers of the above-named Union or any other labororganization,except to the extent thatthis rightmay be affected by an agreement in conformity with Section 8 (a) (3) of the Act,HARGIS TRUCK LINE, INC.Employer.Dated ................By.................................. ............................ .......................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altereddefaced, or covered by any othermaterial. BETHLEHEM STEEL COMPANY241APPENDIX BNOTICETO ALL MEMBERS OF LOCAL 135, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL, AND TO ALLEMPLOYEES OF HARGIS TRUCK LINE, INC.Pursuant to the Recommendationsof a TrialExaminer of the NationalLaborRelationsBoard, and in order to effectuate the policies of the NationalLaborRelations Act, as amendedwe hereby notify you that:WE WILL NOT cause nor attempt to cause Hargis Truck Line, Inc., its officers,agents, successors, or assigns, to discriminate against employees in regard to theirhire or tenure of employment, or any term or condition of employment, in violationof Section 8 (a) (3) of the National Labor Relations Act.WE WILL NOT restrain or coerce employees of Hargis Truck Line, Inc., in theexercise of the rights guaranteed under Section 7of the Act, including the right to refrainfrom engaging in any or all of the activities guaranteed thereunder, except to the extentthatsuch rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8 (a) (3) of the Act.WE WILL make whole Floyd M. Skiles for any loss of earnings suffered because ofthe discrimination against him.WE WILL notify Hargis Truck Line, Inc., in writing, that we have no objection to theemployment by said corporation of Floyd M. Skiles.LOCAL 135, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, AFLDated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof and must not be altered,defaced, or covered by any other material.BETHLEHEM STEEL COMPANY, SHIPBUILDING DIVISION,BEAUMONT YARDandPIPEFITTERS LOCAL UNION NO.195,AFL, Petitioner. Case No. 39-RC-678. April 14, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clifford W.Potter, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningofSection 9 (c) (1) and Section 2 (6) and (7) of the Act. TheEmployer's motion to dismiss is denied for reasons. indicatedherein.108 NLRB No. 51.339676 0 - 55 - 17